DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner Amendment/Comment
2.	Claim 21-38 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of a device has a processor electrically connected to a sensor module and/or a communication circuit.  The processor identifies a relay message generation condition associated with a vehicle based on data acquired from the sensor module and/or the communication circuit.  The processor generates a relay message based on the acquired data when the relay message generation condition is satisfied.  The processor transmits the generated relay message to an external vehicle through the communication circuit.  
The device generates a relayable message and transmits the generated relayable message to an external vehicle when information collected in a vehicle satisfies a designated condition, thus transmitting a message related to a vehicle to a remote vehicle efficiently.  The BSM data part field may include a relay condition, a message content, and emergency vehicle location information.  The relay condition may include distance information or direction (e.g., up or down, or heading) information.  The electronic device may determine whether relay-related information is included in the received V2X message or BSM, and may determine whether the 
Consider claim 21, the best reference found during the process of examination, Rubin (US 10231187), discloses a transceiver in a vehicle-to-vehicle (V2V) communication system regularly broadcasts basic safety messages, comprising location, heading and speed, of a subject vehicle. The transponder is in communication with similar transponders in other vehicles. In order to manage available bandwidth to assure that safety messages are reliably received, the size of the set of vehicles communicating must be managed. Embodiments describe methods of adjusting the power in a consensus feedback series of power management messages. Each power management message comprises both a field comprising the as-transmitted power and also a field comprising a recommended power for other transponders. Transponders receive many such messages and average the recommended power value to compute their own, new, transmit power level. Power level changes are rate-limited. Reasons to change power level include: quantity of vehicles in range set; distance of vehicles in range set; available bandwidth; and interferences from vehicles outside the range set.
Consider claim 21, another best reference found during the process of examination, Shimizu (US 10098014), discloses a method includes receiving a wireless message that includes 
Claims 8 and 14 recite features, among others, that are similar to the features that are discussed above with respect to claim 1.  Therefore, for reasons similar to those discussed above with respect to claim 1, therefore claims 8 and 14 are patentable over related arts.  Claims 2-7, 9-13 and 15-20 variously depend from claims 1 8 and 14, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 1.  
Therefore, claims 21-38 of the present application are considered novel, consequently, are allowed.
Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689